DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment filed 2/3/2021 has been entered.  Claims 1-21 remain pending in the present application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12-13 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand US 6974029 (hereinafter Morand) in view of Gagnebin US 2004/0206760 (Gagnebin) in view of Cudworth US 9108796 (hereinafter Cudworth).
Note: regarding the limitations “the outlines each having, in the transverse plane of the device, at least two of the first diameter of generally equal dimension and at least two of the second diameter of generally equal dimension, with the first diameter being the maximum diameter of the outline in the transverse plane, and with the second diameter being the minimum diameter of the outline in the transverse plane, a central perimeter of the cavity defined between the outlines in the transverse plane being greater than a central perimeter of a similarly-defined cavity of a circular film-supporting device, where a circular outer annular wall and a circular central opening of the circular film-supporting device each have a constant diameter respectively equal to said minimum diameter of each said outline in the transverse plane; wherein a quantity of said tubular film in the cavity is greater than a quantity of tubular film in the cavity of the 
Re. Cl. 1, Morand discloses: A film-supporting device (Fig. 1) for use with a waste- disposal unit comprising: an annular body (12, Col. 2, Lines 32-33) removably insertable in the waste-disposal unit (capable of being placed within a waste-disposal unit) and defining a cavity (see Fig. 1, where 22 is located), the annular body including an inner annular wall (16, Fig. 1) delimiting a central opening of the annular body (see Fig. 1), an outer annual wall (18, Fig. 1), a bottom horizontal wall (20, Fig. 1) at a bottom end of the annular body (see Fig. 1), outlines of each of the central opening and the outer annular wall in a transverse plane of the device having variable diametrical dimensions with a first diameter being of greater dimension than a second diameter (Col. 4, Lines 4-10; the device is oval shaped, thus having the two diametrical dimensions, one being larger than the other); and tubular film (22, Fig. 1) accumulated between the inner annular wall and the outer annular wall (see Fig. 1), with a free annular end dispensed outwardly from the annular wall (see Fig. 2, the top end of the tubing 22 can be pulled out of the gap 50), the free annular end being adapted to be closed to form a bag with an opening of the bag being accessible through the central opening (shown schematically in Fig. 4, Col. 2, Line 62-Col. 3 Line 3)
Re. Cl. 2, Morand discloses: an outer periphery of the annular body as defined by the outer annular wall has an outline geometrically similar to the outline of the central opening (as schematically shown in cross section in Figs. 1-2, the walls 16 and 18 have the same shape and both make up the annular body or oval shape of the part 12; Col. 2, Lines 32-37).
Re. Cl. 3, Morand discloses: further comprising a cover wall (14, Fig. 1) projecting radially outwardly from the inner annular wall (see Fig. 1)
Re. Cl. 4, Morand discloses: an outer periphery of the annular body as defined by the cover wall has an outline geometrically similar to the outline of the central opening (Col. 4, Lines 4-10, the oval shape of the cassette 10 includes the cover, thus the cover has an oval shape just like the opening).
Re. Cl. 5, Morand discloses: the cover wall comprises a tear-off portion to access the free end of tubular film (Col. 1, Lines 63-67 and Col. 2, Lines 17-22, as shown in Figs. 1-2).
Re. Cl. 12, Morand discloses: A waste disposal unit for packaging soiled diapers in a tubular film, comprising the film supporting cassette defined in Claim 1 (Col. 1, Lines 8-13).
Re. Cl. 13, Morand discloses: a bag-closing mechanism for closing the bag of the tubular film extending into a cavity of the waste disposal unit (see knot 140 and twists 144 in Fig. 4).
Re. Cl. 18, Morand discloses: the cover wall is welded, glued or mechanically retained to the annular body (see Fig. 1-2)
Re. Cl. 19, Morand discloses: the tear-off portion covers a radial gap between a remainder of the cover and the outer annular wall of the annular body (see Fig. 2).
Re. Cl. 20, Morand discloses: the flange is at a top edge of the outer annular wall (see Fig. 1-2, the flange 34 is located at and secured to a top edge outer annular wall 18).
Re. Cl. 21, Morand discloses: the outer annular wall extending straight from the bottom horizontal wall to the flange (see Fig. 1, the outer annular wall 18 extends straight vertically upward from the horizontal wall to the flange 34).
Morand discloses that the cassette shape and shape of the opening is an oval (Col. 4, Lines 4-8) but other shapes of cassette are foreseen, such as circular cassettes (Col. 4, Lines 8-10) but does not disclose a flange projecting radially from the outer annular wall, with an undersurface of the flange defining a shoulder for seating the film-supporting device, the outlines each having, in the transverse plane of the device, at least two of the first diameter of generally equal dimension and at least two of the second diameter of generally equal dimension, with the first diameter being the maximum diameter of the outline in the transverse plane, and with the second diameter being the minimum diameter of the outline in the transverse plane, a central perimeter of the cavity defined between the outlines in the transverse plane being greater than a central perimeter of a similarly-defined cavity of a circular film-supporting device, where a circular outer annular wall and a circular central opening of the circular film-supporting device each have a constant diameter respectively equal to said minimum diameter of (Fig. 1) which includes a container (2, Fig. 2) and an insert (21, Fig. 2) which can be shaped as cylindrical members or other cross-sectional configurations including various polygons, such as square, hexagon, pentagon and the like (Paragraph 0015, Lines 1-8).  Re. the limitations cited above in Claim 1, it is the Examiner’s position that the shape of a hexagon disclosed by Gagnebin (see Paragraphs 0015 Lines 1-8) would meet the specific limitations concerning the diameters as claimed. Specifically, the hexagon would have at least two maximum diameters and at least two minimum diameters in the same manner as the Applicant’s hexagonal shape illustrated in Fig. 6c.  Furthermore, following the logic disclosed by the Applicant in Paragraph 0040 of the originally filed specification, modifying the shape of the cassette of Morand to be hexagonal as disclosed by Gagnebin would produce a cassette having a greater quantity of tubular film supporting in the cavity than a similar circular film supporting device. 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the oval or circular shaped cassette of Morand to be of the shape of a hexagon as disclosed by Gagnebin since Morand discloses alternate shapes are considered (Col. 4, Lines 8-10) and Gagnebin states hexagonal and other polygonal shapes are recognized alternative shapes for mating refuse bins and inserts (Paragraph 0015, Lines 1-8).
(see 34, Fig. 1) on the outer annular wall, with an undersurface of the flange defining a shoulder (see undersurface of 36 in Fig. 1, where 36 joins 18) but does not explicitly disclose that the flange projecting radially, with an undersurface of the flange defining a shoulder for seating the film-supporting device (Cl. 1) or an outline of the flange on the outer annular wall matches the outline of the outer annular wall (Cl. 6). Cudworth US 9108796 discloses a film-supporting device (Fig. 20) for use with a waste disposal unit which includes an outer annular wall (642, Fig. 20), a bottom horizontal wall (648, Fig. 20) and an inner annular wall (647, Fig. 20).  Re. Cl. 1, Cudworth discloses a flange (644, Fig. 20) radially from the outer annular wall (see Fig. 20), with an undersurface of the flange defining a shoulder for seating the film-supporting device (see Fig. 20; Col. 11, Lines 18-20). Re. Cl. 6, Cudworth discloses an outline of the flange on the outer annular wall matches the outline of the outer annular wall (see Fig. 19a-20, as can be seen, the cassette outer wall must be annular to fit within the waste disposal unit and thus its attached flange 644 must be correspondingly annular to seat as described in Col. 11, Lines 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange of Morand to have the configuration of Cudworth or in other words be used to support the device as claimed since Cudworth states that such a modification enables the device to be seated on a top surface of a fixed portion of a waste disposal unit (Col. 11, Lines 18-20).
Re. Cls. 7-8, the combination of Morand in view of Gagnebin does not disclose that the outline of the central opening is a super-ellipse or a squircle. It would have (see Paragraph 0039 and 0040).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Gagnebin in view of Cudworth as applied above, and further in view of Stravitz US 7712285 (hereinafter Stravitz).
Re. Cl. 9, the combination of Morand in view of Gagnebin does not disclose wherein the cover wall has a plurality of through bores spaced apart along a circumference of the cover wall.  Stravitz discloses a folding film dispensing cassette (94’ Fig. 13a) which includes a cover (112’) which has a plurality of through bores (140, Fig. 13a) spaced apart along a circumference of the cover wall (see Fig. 13a).  The through bores forms a closing mechanism which can function to close up the cassette once the entire tubular film has been used (Col. 18, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the hinge and through (Col. 17, Lines 50-54) and the holes are capable of being used to hold the cassette in a folded state (Col. 18, Lines 50-53).
Claim 10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Gagnebin in view of Cudworth as applied above, and further in view of Morand US 2009/0100806 (hereinafter Morand 806).
Re. Cl. 10, Morand does not disclose a clearance defined by a portion of the inner wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (Cl. 10), the film-supporting device comprises a clearance defined by a portion of the inner annular wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (Cl. 14) or a support adjacent to a top opening of the waste disposal unit, the film supporting cassette being seated on the support (Cl. 15).  Re. Cls. 10 and 14, Morand 806 discloses a cassette (30, Fig. 2a) which includes a clearance (41, Fig. 1 and 2a) defined by a portion of the inner wall extending obliquely upward from a junction with the bottom horizontal wall, said portion of the inner annular wall joining with an upright portion of the inner annular wall whereby the clearance opens into the central opening (see Fig. 2a-b).  Re. Cl. 15, Morand 806 discloses a support adjacent to a top opening of the waste disposal unit, the film supporting cassette being seated on the support (see Fig. 1 and 6, portion 45).
(Paragraph 0037, Lines 18-22) and the flange defines a seat supporting the cassette (Paragraph 0038, Lines 3-8).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Gagnebin in view of Cudworth as applied above and in further view of Alvarez US 2006/0082085 (hereinafter Alvarez).
Re. Cl. 16, the combination discussed above does not disclose a pull tab projecting from a strip of the tear off portion.  Alvarez discloses that it is known to use a pull tab (20) on a tear off strip (18) which enables the user to easily remove the strip.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the tear away strip of the combined device to include the tab as disclosed by Alvarez since Alvarez states that such a modification enables the user to easily remove the strip (Paragraph 0025, Lines 1-6).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morand in view of Gagnebin in view of Cudworth as applied above and in further view of Chomik US 2003/0218022 (hereinafter Chomik).
Re. Cl. 17, the combination of Morand in view of Gagnebin does not disclose that the tubular film is an EVOH film.  Chomik discloses a cassette (40, Fig. 1) which supports a tubular film (44, Fig. 1) which is an EVOH film (Paragraph 0039, Lines 15-19) to provide protection against odor detection.
 (Paragraph 0039, Lines 15-19).
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the Examiner’s interpretation of the Morand reference is incorrect and therefore the Office has failed to show that Morand teaches “a flange projecting radially from the outer annular wall, with an undersurface of the flange defining a shoulder for seating the film-supporting device,” the Examiner disagrees.  The Applicant appears to be arguing that since the portion that the Examiner identified as the flange (being 34) is a part of the cover, and not specifically part of the outer annular wall, the interpretation is incorrect.  However, the claims do not require such a configuration, since the claims only recite ““a flange projecting radially from the outer annular wall, with an undersurface of the flange defining a shoulder for seating the film-supporting device.”  As can be seen in Fig. 1, the member (34) is a flange member which projects radially from the outer annular wall (18) when the cover is secured to the outer annular wall (as shown in Fig. 1). As also can be seen in Fig. 1, the flange (34) has an undersurface (see Fig. 1, where 38 joins 18) which defines a shoulder as shown.  Therefore, it is the Examiner’s position that the language of the claim is met by the Examiner’s interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, Applicant’s argument are not commensurate in scope with the claims as they are currently written and therefore have been considered but are not persuasive. 
Re. Applicant’s argument that the proposed modification would not constitute “a flange projecting radially from the outer annular wall, with an undersurface of the flange defining a shoulder for seating the film-supporting device” since the cover of Morand would preclude the seating of the cassette by a flange, the Examiner disagrees.  As discussed above, the Examiner relies upon a part of the cover as being the flange, therefore the cover would not preclude the seating since the cover would actually be the structure which enables the claimed seating.  Applicant’s argument has been considered but is not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner wishes to point out a different interpretation of the Morand reference cited above.  It is the Examiner’s position that as shown in Fig. 2 of Morand, the member (37) also reads on Applicant’s claimed flange which would be capable of seating onto a supporting object with complementary shape.  The Examiner further notes that this flange (37) is an integral part of the outer annular wall as shown in Fig. 2 which appears to correspond to the manner in which Applicant has argued against the Examiner’s combination.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632